Exhibit 16.1 October 2, 2009 Securities and Exchange Commission treet, NE Washington, DC 20549 Dear Ladies and Gentlemen: We are the former independent registered public accounting firm for Brooklyn Federal Bancorp, Inc. (the “Company”). We have read the Company's disclosure set forth in Item 4.01 “Changes in Registrant's Certifying Accountant” of the Company's Current Report on Form 8-K dated October 1, 2009 (the “Current Report”) and are in agreement with the disclosure in the Current Report, insofar as it pertains to our firm. Sincerely, Beard Miller Company LLP Beard Miller Company LLP ¦ Certified Public Accountants and Consultants 100 Walnut Avenue ¦ Suite 200 ¦ Clark, NJ 07066 p: 732.388.5210 ¦ 800.267.9405 ¦ f: 732.388.5622 ¦ www.bmcvision.com
